02-10-265-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00265-CV
 
 



Jeffrey D. Westbrook


 


APPELLANT




 
V.
 




David F. Fondren, Frank D. Hoke, Gary L. Johnson,
  John Patrick, Rodney Cooper, Gary West, Deborah Ford, James Mooneyham, Jimmy
  Webb, Priscilla Morales, Jimmy Bowman, Vickie Barrow, Kelli Ward, Patsy Bell,
  Danny Horton, Roy Monroe, and Sherilyn Trent


 


APPELLEES



 
 
------------
 
FROM THE 30th
District Court OF Wichita COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
This
appeal has a convoluted history, which we will not recite here.  Appellant
Jeffrey D. Westbrook’s brief in this portion of his appeal was due on January
24, 2011.  Subsequently, Westbrook filed a motion to hold the appeal in
abeyance; the motion was denied, and Westbrook’s brief was ordered to be filed
on March 28, 2011.  On March 29, 2011, this court partially granted Westbrook’s
request for an extension of time to file his brief, extending the briefing
deadline from March 28, 2011 to May 12, 2011.
On May
24, 2011, we notified Westbrook that his brief had not been filed as required
by Texas Rule of Appellate Procedure 38.6(a).  See Tex. R. App. P.
38.6(a).  We stated that we could dismiss the appeal for want of prosecution
unless Westbrook or any party desiring to continue this appeal filed with the
court within ten days a response showing grounds for continuing the appeal.  See
Tex. R. App. P. 42.3.
On
June 2, 2011, we received a response from Westbrook.  Westbrook attached a copy
of a May 25, 2011 letter to the trial court in which he requested injunctive
relief because his law books and legal documents had been confiscated on May
19, 2011, and because he was placed on “legal material suspension” for one
year.  The confiscation of his law books on May 19 does not, however, explain
why he could not comply with the May 12 deadline for filing his appellate
brief.  See Tex. R. App. P. 38.8(a)(1).
Because
Westbrook’s brief was originally due on January 24,
2011, and has not been filed and because no reasonable explanation has been
provided for the failure to file the brief by May 12, 2011, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1),
42.3(b), 43.2(f).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ. 

 
DELIVERED: 
June 23, 2011




 




[1]See Tex. R. App. P. 47.4.